—Appeal from a *672judgment of the County Court of Chemung County (Buckley, J.), rendered June 5, 2000, convicting defendant upon his plea of guilty of the crimes of course of sexual conduct against a child in the first degree and bail jumping in the first degree.
Defendant pleaded guilty to the crimes of course of sexual conduct against a child in the first degree and bail jumping in the first degree in full satisfaction of the charges against him and was sentenced to an aggregate term of 5 to 13 years in prison. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that no nonfrivolous issues can be raised on appeal. Our review of the record, defense counsel’s brief and defendant’s pro se submissions reveals the existence of various potential nonfrivolous issues of “arguable merit” (People v Cruwys, 113 AD2d 979, 980, lv denied 67 NY2d 650; see, People v Cobbs, 276 AD2d 917), including whether defendant’s plea was voluntary, whether he received effective assistance of counsel and whether County Court properly denied defendant’s motion to vacate the plea prior to sentencing. Accordingly, defense counsel’s application to be relieved is granted and new counsel will be assigned to address any issues that the record may disclose (see, People v Cruwys, supra).
Cardona, P. J., Mercure, Crew III, Mugglin and Rose, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.